GANTT, P. J.
:This is an appeal from a judgment affirming an award. Tbe parties hereto entered into an *370agreement to arbitrate their differences as to the amount due plaintiff as an attorney and counselor at law for certain legal services rendered defendant. Messrs. Given Campbell, Samuel N. Holliday and John J. O’Brien were selected as arbitrators. They duly qualified, heard the evidence and rendered their award.
In due time notice was given of the motion to make the award a judgment of the court. Thereupon defendant moved to vacate the award.
The award was rendered by consent of the parties upon the same testimony heard in Koerner v. Leathe, the appeal in which latter case was heard at the same time with this appeal.
The questions are identical. Eor the reasons given in Koerner v. Leathe, reported at page 361 of this volume, the judgment in this cause is also affirmed.
Sherwood and Burgess, JJ., concur.